 Case: 4:21-cv-00070-SRC Doc. #: 18 Filed: 03/11/21 Page: 1 of 2 PageID #: 134




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

 LAWRENCE O’TOOLE,                              )
                                                )
         Plaintiff(s),                          )
                                                )
         vs.                                    )       Case No. 4:21-cv-00070-SRC
                                                )
 CITY OF ST. LOUIS, et. al,                     )
                                                )
         Defendant(s).                          )

                                     Memorandum and Order

       This matter is before the Court on Defendants’ unopposed Motion to Dismiss. Doc. 12. As

Plaintiff O’Toole has not filed a response, the Court grants the motion and dismisses this matter

without prejudice.

       On May 1, 2020, Plaintiff Lawrence O’Toole filed this action in state court for employment

discrimination and retaliation on the basis of race and national origin, naming as Defendants the City

of St. Louis, the St. Louis Metropolitan Police Department, Chief John Hayden, and Jimmie

Edwards. Doc. 3; 11. O’Toole brought two counts in his First Amended Petition: Count I under the

Missouri Human Rights Act (MHRA), Mo. Rev. Stat. § 213.010 et seq., and Count II under Title

VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000(e) et seq.. Doc. 11.

       On January 19, 2021, Defendants removed the matter to federal court on the basis of federal

question jurisdiction. Doc. 1. On January 25, 2021, Defendants filed a motion to dismiss both

counts in O’Toole’s petition for failure to state a claim under Federal Rule of Civil Procedure

12(b)(6). Doc. 12. O’Toole failed to respond to Defendants’ motion to dismiss. On February 11, the

Magistrate Judge assigned to this case issued a show cause order requiring O’Toole to respond to

Defendants’ motion within fourteen days. Doc. 15. The Court warned O’Toole that failure to

respond “may result in the Court ruling on the unopposed Motion.” Id. O’Toole’s deadline to


                                                    1
 Case: 4:21-cv-00070-SRC Doc. #: 18 Filed: 03/11/21 Page: 2 of 2 PageID #: 135




respond to Defendants’ motion passed on February 25, 2021. Id. To date, O’Toole has not filed a

response.

        Federal district courts have the “inherent authority to manage their dockets and courtrooms

with a view toward the efficient and expedient resolution of cases.” Dietz v. Bouldin, 136 S. Ct.

1885, 1892 (2016). Even after the Court’s express warning regarding the consequences of O’Toole’s

failure to respond to its show cause order, O’Toole did not file a response or bring any issues to the

attention of the Court. The Court deems O’Toole to have abandoned his action and dismisses the

action without prejudice under Federal Rule of Civil Procedure 41(b). See Henderson v. Renaissance

Grand Hotel, 267 Fed. Appx. 496, 497 (8th Cir. 2008) (“A district court has discretion to dismiss an

action under Rule 41(b) for a plaintiff’s failure to prosecute, or to comply with the Federal Rules of

Civil Procedure or any court order.”); see also Link v. Wabash R. Co., 370 U.S. 626, 630 (1962)

(“The authority of a court to dismiss sua sponte for lack of prosecution has generally been considered

an ‘inherent power,’ governed not by rule or statute but by the control necessarily vested in courts to

manage their own affairs so as to achieve the orderly and expeditious disposition of cases.”).

        Accordingly, the Court dismisses this matter, in its entirety, without prejudice.



So Ordered this 11th day of March, 2021.



                                                STEPHEN R. CLARK
                                                UNITED STATES DISTRICT JUDGE




                                                   2
